Citation Nr: 0606109	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-27 900	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis/heel spur secondary to cavus foot, 
bilateral.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral spine disorder with hypertrophic spurring and 
sacroiliac joint dysfunction.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from June 1972 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO granted 
service connection for bilateral plantar fasciitis/heel spur 
syndrome and lumbosacral spine disorder with hypertrophic 
spurring.  He appealed for increased ratings.

2.  On January 31, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wishes to withdraw his current claims 
on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issues of increased evaluations for bilateral 
fasciitis/heel spur syndrome and lumbosacral spine disorder 
with hypertrophic spurring, the Board does not have 
jurisdiction to consider the claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a statement from the appellant, initially received by VA 
on January 6, 2006, and received by the Board on January 31, 
2006, the appellant indicated that he no longer wished to 
pursue any appeal actions.  This statement constitutes a 
written withdrawal of the substantive appeal with regard to 
both matters.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the claims, and 
they must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b),(c).


ORDER

The appeal as to the claim of entitlement to an evaluation in 
excess of 10 percent for bilateral fasciitis/heel spur 
syndrome secondary to cavus foot, bilaterally, is dismissed.

The appeal as to the claim of entitlement to an evaluation in 
excess of 10 percent for lumbosacral spine disorder with 
hypertrophic spurring and sacroiliac joint dysfunction is 
dismissed.  



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


